                   UNITED STATES DISTRICT COURT
                SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT CHARLESTON


QUANTEL SAUNDERS,

          Plaintiff,

v.                                    Civil Action No. 2:18-cv-01514

CO II KUMMER, LT. BAISDEN,
CO I EWING, and DR. LYE,

          Defendants.


                    MEMORANDUM OPINION AND ORDER


          Pending are (1) the motion to dismiss filed by defendants

Kummer, Baisden, and Ewing; (2) the motion to dismiss filed by

defendant Dr. Lye; (3) defendant Dr. Lye’s motion to designate motion

to dismiss as unopposed and to dismiss plaintiff’s complaint for

failure to prosecute; and (4) defendants Kummer, Baisden, and Ewing’s

motion to designate motion to dismiss as unopposed and to dismiss

plaintiff’s complaint for failure to prosecute.


          This matter having been referred to United States

Magistrate Judge Dwane L. Tinsley pursuant to 28 U.S.C.

§ 636(b)(1)(B), he filed his Proposed Findings and Recommendation

(“PF&R”) on December 18, 2019.   Magistrate Judge Tinsley recommends

that the court grant defendants Kummer, Baisden, and Ewing’s motion



                                  1
to dismiss with respect to defendant Ewing, but deny the same with

respect to defendants Kummer and Baisden.     The magistrate judge

further recommends that the court grant defendant Dr. Lye’s motion

to dismiss and deny both motions to designate motions to dismiss as

unopposed and to dismiss for failure to prosecute.


          No objections having been filed to the PF&R, the parties

have waived de novo review by this court.   Accordingly, it is ORDERED

as follows:


          1.    That the PF&R be, and it hereby is, adopted and

                incorporated in full herein.


          2.    That the motion to dismiss by defendants Kummer,

                Baisden, and Ewing be, and it hereby is, granted with

                respect to defendant Ewing, but denied with respect

                to defendants Kummer and Baisden.


          3.    That the motion to dismiss by defendant Dr. Lye be,

                and it hereby is, granted.


          4.    That Dr. Lye’s motion to designate motion to dismiss

                as unopposed and to dismiss plaintiff’s complaint for

                failure to prosecute be, and it hereby is, denied.




                                  2
          5.   That defendants Kummer, Baisden, and Ewing’s motion

               to designate motion to dismiss as unopposed and to

               dismiss plaintiff’s complaint for failure to

               prosecute be, and it hereby is, denied.


          6.   That defendants Ewing and Dr. Lye be, and they hereby

               are, dismissed from this action.


          The matter continues to be referred to Magistrate Judge

Tinsley for further proceedings as to defendants Kummer and Baisden.

The Clerk is directed to forward copies of this written opinion and

order to the plaintiff, all counsel of record, and the United States

Magistrate Judge Dwane L. Tinsley.



                                     ENTER: January 15, 2020




                                 3
